t c memo united_states tax_court george and bozenna pohoski petitioners v commissioner of internal revenue respondent docket no filed date philip garrett panitz for petitioners donna f herbert for respondent memorandum findings_of_fact and opinion jacobs judge respondent determined a dollar_figure deficiency in petitioners' federal_income_tax and an accuracy-related_penalty of dollar_figure pursuant to sec_6662 after concessions we must decide whether petitioners materially participated in the rental of their two hawaiian condominiums for purposes of the passive_activity_loss rules pursuant to sec_469 and whether petitioners are liable for the accuracy-related_penalty pursuant to sec_6662 all section references are to the internal_revenue_code as in effect for the year in issue all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed george and bozenna pohoski husband and wife resided in camarillo california background during mr pohoski was employed as an engineer with the u s department of defense and mrs pohoski was employed as a nurse both petitioners worked an average of hours per week petitioners have two children throughout the year in issue petitioners owned two condominiums in camarillo california the camarillo condominiums and two condominiums in hawaii the camarillo condominiums were generally rented out on a long-term_lease basis petitioners managed the camarillo condominium properties themselves collecting the rents making repairs and maintaining the books_and_records respondent concedes that the rental of the camarillo condominiums was properly reported by petitioners on their joint federal_income_tax return hawaiian condominiums in petitioners purchased a condominium at the valley isle resort on the island of maui hawaii the maui condo in petitioners purchased a condominium at the wavecrest resort on the island of molokai hawaii the molokai condo both of these condominiums were purchased as rentals to vacationers each condominium included one bedroom one bathroom a living room kitchen dining room and lanai a maui condo as owners of the maui condo petitioners were members of the homeowners'_association at the valley isle resort homeowners'_association the homeowners'_association entered into a contract with rainbow reservations inc rainbow reservations to operate the front desk for the valley isle resort condominiums rainbow reservations also provided management services for individual condominium_owners during rainbow reservations entered into management contracts with owners of approximately of the condominium units at the valley isle resort generally rainbow reservations provided a variety of services for the condominium_owners with whom they had management contracts including the rental of the condominium units collection of rents after-hours front desk services maid services repair and maintenance services and redecorating services rainbow a lanai is a hawaiian term for a porch or veranda reservations also provided biennial deep cleans of each condominium for these services rainbow reservations charged a commission of percent of the gross rents as part of its front desk service_contract with the homeowners'_association rainbow reservations checked guests in and out of the condominiums issued parking permits answered questions regarding entertainment or other activities in the area and provided additional services as needed during the front desk's normal business hours were between a m and p m although the front desk stayed open longer between july and early october for a sprinkler refit at the resort the front desk staff consisted of two to four persons at any one time rainbow reservations provided its own advertising for all of the units it managed in hawaii including valley isle resort in general the advertisements were directed toward travel agents although some were directed toward the public petitioners did not enter into the typical management_contract with rainbow reservations instead petitioners and rainbow reservations agreed that petitioners would rent the maui condo themselves and perform the majority of services otherwise provided by rainbow reservations petitioners and rainbow reservations entered into an amendment to rental agreement between owner and rainbow reservations inc the addendum agreement which provided effective date owner will be responsible for renting unit directly in the event rainbow reservations wishes to rent unit to one of its clients rainbow reservations will contact owner and clear the time before committing the unit owner will control the master calendar rainbow reservations agrees to coordinate the maid service and maid company will bill the owner directly unless agreed otherwise owner s agrees to notify rainbow reservations of his guest arrivals and pay all costs associated rainbow reservations will continue to provide front desk counter service for all owner's guests which will include greeting of guests key distribution unless agreed to otherwise coordination of maid service and collection of any due rents if notified by owner the owner will continue to contract for necessary maintenance services and the rental manager is hereby authorized to contact the following for emergency maintenance repairs rental manager will contact owner if said repair exceeds dollar_figure owner agrees to perform all advertising of said premises to institute and prosecute actions to evict tenants and recover possession of premises to sue and recover rents and to settle and release such actions in no event shall rainbow reservations be liable to the owner as long as the owner remains the principal rental agent rainbow reservations agrees to collect any rents due owner upon notification by owner before the arrival of guests the owner shall compensate rainbow reservations for all above mentioned services by guaranteeing commission on all daily rents collected by owner it is agreed that all linen charges maid services and check in supplies shall be paid_by the owner owner will be responsible for paying his own transient tax fees to the state of hawaii in the event the owners sic unit is vacant for days or more owner will compensate rainbow reservations for the front desk services under the addendum agreement rainbow reservations collected the rent from petitioners' tenants and placed the funds into a_trust account rainbow reservations then deducted from the rental proceeds its commission and the costs of maid or other services it provided at the end of each month a check representing the net_proceeds from the rental of the maui condo was forwarded to petitioners as part of this process rainbow reservations maintained records of the rental proceeds for petitioners and issued a form_1099 to petitioners at the end of the year although the addendum agreement provided that rainbow reservations would receive a 20-percent commission rainbow reservations actually received a 25-percent commission during as a result of its performing special services for petitioners additionally rainbow reservations was permitted to rent petitioners' maui condo directly during times when the condo was vacant subject_to petitioners' approval for those bookings which only occurred once or twice during rainbow reservations earned a 40-percent commission as part of its front desk services rainbow reservations issued keys and parking permits to petitioners' tenants unless petitioners made other arrangements the front desk was also available for petitioners' tenants to answer questions obtain additional linens or receive complaints the maui condo was rented for weeks during with an average stay for a tenant of days petitioners' base charge for the maui condo was dollar_figure per night with additional fees for rollaway beds the use of entertainment equipment or daily linen or cleaning services which raised the rate to approximately dollar_figure per night in between each booking the maid service cleaned the maui condo in preparation for the next tenant b molokai condo the front desk at the wavecrest resort was operated by one of the local residents at the resort the front desk service included maid service which was provided at the end of each tenant's stay there were no fixed hours at the front desk and often phone calls were forwarded to an answering machine the front desk lacked authority to make repairs or perform any work at the molokai condo except in the case of emergencies if the molokai condo was not rented for extended periods of time petitioners paid a special front desk fee the wavecrest resort did not advertise its rental units petitioners paid a commission of approximately percent of gross_receipts to the front desk at the wavecrest resort in addition to a reserve_account payment for capital improvements of common areas at the resort during petitioners rented out the molokai condo for approximately weeks the average stay was days and the rental rates were the same as that for the maui condo c petitioners' participation in the hawaiian condos to promote the hawaiian condominiums during petitioners placed two advertisements in hawaii magazine one each for the rentals of the maui and molokai condos the advertisements ran for the entire year and the magazine was released bimonthly the advertisements listed petitioners' home telephone number for information on renting the condominiums petitioners also marketed the hawaiian condominiums through several travel agents during the travel agents referred clients to petitioners and in exchange petitioners referred airline bookings and other travel and entertainment arrangements to the travel agents further mr pohoski set up a worldwide web page on the internet which described petitioners and displayed pictures of the hawaiian condominiums additionally as they traveled to different sites as part of their regular employment mr pohoski traveled to military installations and mrs pohoski traveled to hospitals petitioners posted business cards on bulletin boards advertising the availability of their hawaiian condominiums petitioners received an average of two to three telephone calls per day regarding the rental of their hawaiian condominiums for a total of more than calls during petitioners also often received e-mail messages from prospective tenants telephone calls were usually received during the evenings and weekends when petitioners were home but if they were not home messages were left on their home answering machine the telephone callers usually sought a description of the condominiums and their proximity to beaches restaurants stores entertainment and other major resorts most callers requested brochures and maps which petitioners mailed to the prospective tenants approximately to percent of the time mr pohoski replied in writing to the prospective tenants rather than by telephone because it was less expensive to mail information than speak on the telephone mr pohoski customized his letters to the prospective tenants to address their specific interests and concerns petitioners also made telephone calls to the prospective tenants most of which took place during the evenings and weekends and sometimes during the day from work when a reservation with a tenant was made petitioners recorded the booking information name of tenant arrival and departure times and rate on a master calendar they maintained petitioners then contacted the front desk of the resort in which the tenant was booked and informed the front desk of the rental arrangements and the dates petitioners maintained a database on their home computer of each of their tenants for future marketing purposes petitioners also tracked their income on a monthly basis in another database for weeks during petitioners and their children went to hawaii for a working vacation while there mr pohoski completed various maintenance and repair tasks at the hawaiian condominiums at the maui condo where he worked approximately days during their stay mr pohoski stripped the furniture and transported it for reupholstering repaired the lanai furniture cleaned sink traps performed touchup painting repaired and replaced the molding along the walls installed cable wire for a second television ran a telephone line into the bedroom repaired the sliding screen and closet doors purchased new bedspreads and curtains and installed new shower heads towel bars and shelving units in the bathroom at the molokai condo where he worked approximately days during the working vacation mr pohoski repaired the garbage disposal and sink faucet performed touchup painting reglued moldings along the wall repaired the sliding closet door and replaced the shower head in the bathroom the materials and tools used for the maintenance and repair work at the hawaiian condominiums were mostly purchased in hawaii but many were purchased on the u s mainland and shipped to hawaii because of the high cost of such products in hawaii federal_income_tax returns petitioners filed a joint federal_income_tax return reporting an adjusted_gross_income of dollar_figure on separate schedules c profit or loss from business petitioners reported a net_loss of dollar_figure from the operation of the maui condo and a net_loss of dollar_figure from the operation of the molokai condo on both schedules c petitioners indicated that they materially participated in their rental activities notice_of_deficiency in the notice_of_deficiency respondent disallowed petitioners' losses from the operation of their hawaiian condominiums in the parties' stipulation agreement respondent concedes that the expenses_incurred were ordinary and necessary trade_or_business_expenses respondent also conceded at trial that substantiation is not being challenged the passive_activity_loss rules under sec_469 constitute respondent's sole basis for disallowing petitioners' losses from their hawaiian condominiums issue passive_activity_losses opinion pursuant to sec_469 a passive_activity_loss is generally not allowed as a deduction for the year sustained a passive_activity_loss is defined as the excess of the aggregate petitioners filed a third schedule c profit or loss from business reporting a net_loss of dollar_figure from mrs pohoski's home health care nursing business petitioners also filed a schedule e supplemental income and loss showing a net_loss of dollar_figure from the rental of their condominiums in camarillo california losses from all passive activities for the taxable_year over the aggregate income from all passive activities for that year sec_469 passive activities are those which involve the conduct_of_a_trade_or_business and in which the taxpayer does not materially participate sec_469 rental_activity ordinarily is treated as a passive_activity regardless of whether the taxpayer materially participates sec_469 an exception exists for rental_activity in which the average rental does not exceed days sec_1 1t e ii a temporary income_tax regs fed reg date in the instant case the parties agree that the average rental did not exceed days petitioners contend that they materially participated in the rental of both the maui and molokai condominiums thus making sec_469 inapplicable material_participation in an activity is defined as regular continuous and substantial involvement sec_469 the participation of a spouse is taken into account in determining material_participation sec_469 a establishing participation as a preliminary matter respondent asserts that petitioners failed to substantiate the extent of their participation in the rental of their condominiums in the manner contemplated by sec_1_469-5t temporary income_tax regs fed reg date that regulation provides as follows the extent of an individual's participation in an activity may be established by any reasonable means contemporaneous daily time reports logs or similar documents are not required if the extent of such participation may be established by other reasonable means reasonable means for purposes of this paragraph may include but are not limited to the identification of services performed over a period of time and the approximate number of hours spent performing such services during such period based on appointment books calendars or narrative summaries at trial petitioners introduced a narrative summary of their rental activities with respect to their participation in the hawaiian condominiums in the form of a letter dated date to ms ingrid giammichele an internal_revenue_service irs appeals officer in california the narrative summary details the expenses time and effort put forth by petitioners in operating their hawaiian condominiums respondent claims however that the narrative summary is merely a postevent ballpark guesstimate that is insufficient to prove participation see carlstedt v commissioner tcmemo_1997_331 speer v commissioner tcmemo_1996_323 goshorn v commissioner tcmemo_1993_578 although petitioners' narrative summary is a postevent review of their participation with respect to the hawaiian condominiums we may nonetheless find the summary sufficient to establish petitioners' participation where it is supported by credible testimony and other objective evidence see harrison v commissioner tcmemo_1996_509 our acceptance of the narrative summary however does not require us to accept the accuracy of the amount of time petitioners claim they spent participating in the rental of the condominiums id mr pohoski credibly testified that petitioners maintained contemporaneous_records although such records were not introduced at trial these records included a calendar that indicated the name of the tenant the daily rental rate and the arrival and departure times for the tenants at the condominiums as well as a database listing on petitioners' computer all prospective tenants we believe that these records laid the foundation for petitioners to determine the amount of time they spent with respect to many of their rental activities as provided in the narrative summary further other evidence such as the management_contract between petitioners and rainbow reservations and the testimony of marcia alders the sole shareholder and manager of rainbow reservations supports petitioners' claims of their relative level of participation at the maui condo we thus conclude that petitioners have sustained their initial burden of establishing through reasonable means their participation in the rental of the hawaiian condominiums b material_participation safe_harbor petitioners assert that their rental of the hawaiian condominiums satisfies the safe_harbor requirements for material_participation provided in sec_1_469-5t temporary income_tax regs fed reg date that section provides for material_participation if the individual participates in the activity for more than hours during the taxable_year and such individual's participation in the activity for the taxable_year is not less than the participation in the activity of any other individual including individuals who are not owners of interests in the activity for such year id respondent argues that petitioners did not spend at least hours participating in the rental of each of the hawaiian condominiums and other individuals participated more in the activities than did petitioners we are satisfied that petitioners participated in the rental of their hawaiian condominiums on a regular continuous and substantial basis at trial mr pohoski testified that he spent hours participating in the rental of the two hawaiian condominiums during hours at the maui condo and hours at the molokai condo of those total hours mr pohoski testified that hours in their pretrial memorandum petitioners claimed that they satisfied the safe_harbor requirements of sec_1 5t a temporary income_tax regs fed reg date that section allows a finding of material_participation if the taxpayer participates in the activity for more than hours during the taxable_year at trial mr pohoski testified that he and mrs pohoski spent hours working on the maui condominium however in their posttrial brief petitioners did not address this safe_harbor and conceded that they spent only dollar_figure hours working on the maui condominium of repair and maintenance work was completed during petitioners' week working vacation in hawaii at the maui condo and hours of work was completed at the molokai condo further mr pohoski testified that he spent between and minutes talking with each prospective tenant who called between minutes and hour each week talking with travel agents hours creating a web page for the internet to minutes per day checking his e-mail and hours per month posting business cards when he or mrs pohoski traveled to different sites as part of their employment on brief petitioners reduced their total claimed hours of participation in the hawaiian condominiums to and provided a breakdown of these hours as follows activity hours at maui hours at molokai telephone calls from prospective renter sec_41 travel agent contact web page construction e-mail responses to prospective renters posting x cards at bases in public areas repairs and decorating of hawaii condos total total hour sec_39 - - despite our concluding supra that petitioners satisfied their intitial burden_of_proof we find several problems with petitioners' claim of time spent participating in the rental of their hawaiian condominiums cf harrison v commissioner supra first petitioners' claim of hours of work during their hawaiian working vacation is implausible assuming petitioners actually stayed for days their claim would amount to an average of hours of work per day which was apparently performed only by mr pohoski because no testimony presented ever referred to work performed by mrs pohoski while in hawaii yet there was never any discussion of breaks for meals travel or leisure time with the family--all of which certainly occurred second the breakdown of time spent on telephone calls from prospective tenants travel agent contacts and e-mail responses to prospective tenants is suspicious petitioners allocate the total time evenly between the maui and molokai condos yet they clearly had much more success in renting the maui condo than the molokai condo we find it unlikely that an equal amount of time was spent with regard to each condominium and we find that less time was spent with respect to the molokai condo third we find the time spent with respect to checking and responding to e-mail excessive mr pohoski's testimony suggested many more telephone calls than e-mail responses yet much more time was allocated to checking and responding to his e-mail than calling back or writing prospective tenants additionally it is likely that petitioners received e-mail other than that relating to the renting of their hawaiian condominiums and that such time was included in the hours allocated to checking the e-mail finally we are mindful that petitioners were full-time employees each working hours per week and were the sole managers of their camarillo california condominiums using our best judgment we find that petitioners spent between and hours participating in the rental of their maui condo rather than the hours proposed by petitioners we further find that petitioners spent less than hours participating in the rental of their molokai condo rather than the hours proposed by petitioners however there still remains the question of the amount of time spent by others working on the rental of petitioners' condominiums we first consider the maui condo ms alders testified that the front desk spent approximately to minutes checking in a tenant for petitioners' maui condo mr pohoski estimated that the maid service spent an average of to hours cleaning the maui condo after the departure of a tenant ms alders opined that petitioners spent far more time in operating the maui condo than rainbow reservations no testimony was presented with respect to participation by other individuals at the maui condo nor was testimony given with respect to the molokai condo petitioners claim that ms alders' testimony is sufficient to satisfy the requirement that they spent more time operating the maui condo than any other individual indeed we find that petitioners clearly spent more time than rainbow reservations in marketing renting and repairing the maui condo cf chapin v commissioner tcmemo_1996_56 respondent asserts however that petitioners have failed to take into consideration the front desk contract between rainbow reservations and the homeowners'_association of which petitioners were members under that contract rainbow reservations operated the front desk for all condominiums regardless of whether a management_contract was executed as part of that contract rainbow reservations agreed to check in and out all tenants at the valley isle resort issue parking permits and answer questions or assist tenants during the front desk business hours of between a m and p m as a result the front desk was available hours per day days per week to assist the tenants of each condominium if checking in and out each tenant at the front desk took a total of minutes and maid service took an additional hours each time a tenant departed the total time spent by the front desk and cleaning personnel for the weeks petitioners' maui condo was rented would be hours we do not believe that the front desk's other responsibilities including rent collection and disbursements additional linen or maid service or other special services consumed more than another hours or at least not more than petitioners' participation time at the valley isle resort further mr pohoski admitted under cross-examination that the front desk services were necessary in the operation of the maui condo and it would have been very difficult and inconvenient otherwise respondent argues on brief that all of the hours that the front desk was open and available should be counted as time spent by them in connection with the rental_activity the time spent by the front desk operators should not be divided among the units for which they were responsible as support for this argument respondent directs the court to goshorn v commissioner tcmemo_1993_578 and serenbetz v commissioner tcmemo_1996_510 respondent has misinterpreted these cases in goshorn v commissioner supra the taxpayers owned a foot sailboat which they docked at a marina near dallas texas while they were living in connecticut an arrangement was made for the marina to rent out the sailboat for charters during the year the taxpayers claimed to have spent more time than the marina staff in operating and maintaining the boat in rejecting the taxpayer's claim we reasoned that all of the activity that directly related to the actual rental of the boat was performed by the marina and not by petitioner id emphasis added applying this the front desk operated by rainbow reservations was available to assist petitioners' tenants for hours per day days per week for weeks during the number of weeks the maui condo was rented for a total of big_number hours reasoning to the situation herein before us we examine only the actual services performed by rainbow reservations in support of the maui condo and not services that are not directly related to petitioners' rental in this regard it is evident that the time spent checking tenants in and out the maid services the managing of the rent collection and disbursements and the other few miscellaneous tasks performed by rainbow reservations for petitioners did not exceed hours during and certainly did not exceed the time spent by petitioners we do not believe it appropriate to consider as participation for purposes of determining whether petitioners qualify for the safe_harbor under sec_1_469-5t temporary income_tax regs fed reg date the mere availability of the front desk personnel in serenbetz v commissioner supra the taxpayers owned a vermont condominium which was part of a partnership that rented out the condominiums to third parties the day-to-day operation of the partnership was managed by an on-site staff of nine employees who conducted the marketing and renting of the condominiums and maintained the books_and_records the taxpayers attempted to prove that they spent more time than the on-site staff in operating their rental by dividing the total number of staff hours worked by the number of employees and by the number of condominium units in the partnership we rejected the taxpayers' methodology observing the language of sec_1_469-5t temporary income_tax regs contains nothing which suggests that participation should be computed on a per unit basis see goshorn v commissioner tcmemo_1993_578 id we believe that only the actual time spent on a rental is relevant to determining whether a taxpayer materially participates in that rental in the case herein unlike goshorn and serenbetz petitioners have provided ample evidence of both their level of participation and that of rainbow reservations with respect to the maui condo cf scheiner v commissioner tcmemo_1996_554 as stated previously petitioners' efforts far exceeded that of rainbow reservations personnel at the maui condo thus we hold that petitioners materially participated in the rental of their maui condo during consequently petitioners may deduct the losses sustained therefrom we now turn our attention to the molokai condo in which we have already found that petitioners participated less than hours assuming arguendo that petitioners participated for more than hours in the rental of the molokai condo petitioners offered no evidence of the time spent by other individuals in the rental of that condominium see chapin v commissioner supra petitioners assert that the lack of a fixed front desk service at the wavecrest resort prevents a finding that any individual spent more time than they did in operating the molokai condo petitioners however are required to put forth some indication of the actual time spent by the wavecrest resort staff during including the front desk services during the weeks that petitioners rented out the molokai condo maid service and any other services performed by others see goshorn v commissioner supra petitioners did not do so consequently we are unable to conclude that petitioners' participation in the rental of their molokai condo was greater than others see rule a 290_us_111 thus we hold that petitioners did not materially participate in the rental of their molokai condo to summarize the losses sustained by petitioners during in the operation of their maui condo are deductible and the losses sustained in the operation of their molokai condo are passive_activity_losses and thus nondeductible pursuant to sec_469 issue accuracy-related_penalty sec_6662 imposes an accuracy-related_penalty equal to percent of the portion of the underpayment attributable to a substantial_understatement of tax respondent seeks to impose the penalty with respect to mrs pohoski's claimed schedule c expenses for her work as a nurse and for petitioners' claimed passive for the same reasons petitioners' assertion on brief that they may also come within the safe_harbor provided in sec_1_469-5t temporary income_tax regs fed reg date must fail activity losses with respect to the hawaiian condominiums which as a result of our holding above refers only to the molokai condo petitioners did not address this matter on brief but generally suggested at trial that they had substantial_authority for the reporting of their rental activities a substantial_understatement means an understatement which exceeds the greater of percent of the tax required to be shown on the return or dollar_figure sec_6662 the understatement is reduced by that portion of the understatement for which the taxpayer had substantial_authority sec_6662 the substantial_authority standard requires an objective examination of the law and the application of the law to the relevant facts sec_1_6662-4 income_tax regs there is substantial_authority for the tax treatment of an item only if the weight of the authorities supporting the treatment is substantial in relation to the weight of authorities' supporting contrary treatment sec_1_6662-4 income_tax regs among the authorities a taxpayer may rely upon are irs information or press releases and notices announcements and other administrative pronouncements published in the internal_revenue_bulletin by the irs sec_1_6662-4 income_tax regs mr pohoski testified that he relied upon irs publication passive_activity and at-risk_rules assuming arguendo that publication is authority mr pohoski testified that he only relied upon that publication for the requirements relating to record keeping not for determining whether petitioners' activities qualified as material_participation thus petitioners have failed to prove that they had substantial_authority for reporting material_participation in the hawaii condominiums see swicegood v commissioner tcmemo_1989_467 petitioners offered no testimony with respect to mrs pohoski's schedule c expenses relating to her nursing work rule a thus we hold that petitioners are liable for the accuracy- related penalty pursuant to sec_6662 with respect to the molokai condo and mrs pohoski's nursing activities to reflect the foregoing and the concessions of the parties decision will be entered under rule
